DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
Page 1, line, 2 “2020, which” should be - - 2020, now U.S. Patent No. 11,305,685, which - -.
Appropriate correction is required.

Claim Objections

Claims 5, 7 and 15 are objected to because of the following informalities:
In claim 5, line 2, “second sprocket” should be - - second sprockets - -.
In claim 5, line 4, “second spring” should be - - second springs - -.
In claim 7, line 3, “second spring” should be - - second springs - -.
In claim 15, line 3, “each slot” should be - - each slots - -.
In claim 15 , line 5, “the respective biasing” should be - - a respective biasing - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-10, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breeden et al. (US Patent No. 8,099,836 cited by applicant).
Regarding claim 1, Breeden et al. discloses a ratchet tie down comprising: 
a main body portion (see annotated Fig. 4); 
a reel assembly rotatable relative to the main body portion (see annotated Fig. 4); 
first and second springs (see annotated Fig. 2); 
a handle assembly rotatable relative to the main body portion, the handle assembly including a first rail arm having a first slot for receiving the first spring and a second rail arm having a second slot for receiving the second spring (see annotated Figs. 2 and 4); and 
a release pawl including a body having a first arm received in the first slot in the first rail arm and a second arm received in the second slot of the second rail arm (see annotated Fig. 2), 
wherein the release pawl is biased in a locked position by the first and second springs (see annotated Fig. 4).  
Regarding claim 2, Breeden et al. discloses, where the first rail arm has a first spring seat for receiving a first end of the first spring, and the second rail arm has a second spring seat for receiving a first end of the second spring (see annotated Fig. 2).  
Regarding claim 3, Breeden et al. discloses, wherein a third spring seat is formed in the first arm for receiving a second end of the first spring and a fourth spring seat formed in the second arm for receiving a second end of the second spring (see annotated Fig. 2).  
Regarding claim 4, Breeden et al. discloses, further including a first sprocket through which the reel assembly extends and a second sprocket through which the reel assembly extends (see annotated Fig. 2).  
Regarding claim 8, Breeden et al. discloses, wherein the first and second rail arms each include an overmolded bumper (the bumper is the whole periphery of the rail arm) covering at least fifty percent of a periphery of the respective rail arm (the rail arms / bumper can be molded and made of hard rubber, see annotated Fig. 4; and Col. 6, lines 46-60).  
The recitation limitation “overmolded bumper” is directed to a product-by-process claim wherein the process relied upon is “overmolded”.  This limitation is not given an patentable weight since the structural limitations of the claimed product are met.
Regarding claim 9, Breeden et al. discloses a ratchet tie down comprising: 
a main body portion (see annotated Fig. 4); 
a handle assembly rotatable relative to the main body portion, the handle assembly including first and second rail arms each including an overmolded bumper (the bumper is the whole periphery of the rail arm) covering at least fifty percent of a periphery of the respective rail arm (the rail arms / bumper can be molded and made of hard rubber, see annotated Figs. 2 and 4; and Col. 6, lines 46-60); 
a reel assembly rotatable relative to the main body portion and extending through each of the first and second rail arms (see annotated Figs. 2 and 4); 
a first sprocket through which the reel assembly extends (see annotated Figs. 2 and 4), 
a second sprocket through which the reel assembly extends (see annotated Figs. 2 and 4), and 
a release pawl movable from a locked position to an unlocked position (see annotated Figs. 2 and 4).  
The recitation limitation “overmolded bumper” is directed to a product-by-process claim wherein the process relied upon is “overmolded”.  This limitation is not given an patentable weight since the structural limitations of the claimed product are met.
Regarding claim 10, Breeden et al. discloses, wherein the main body portion has a base and first and second sides extending from the base, wherein the first sprocket is disposed between the first side of the main body portion and the first rail arm and the second sprocket is disposed between the second side of the main body portion and the second rail arm (see annotated Fig. 2 and Fig. 3A).  
Regarding claim 15, Breeden et al. discloses, wherein the first and second rail arms each include a slot extending therethrough for receiving a respective one of the arms of the release pawl, wherein each slot includes a first portion that receives the respective arm, and a second portion that receives the respective arm and the respective biasing member (see annotated Figs. 2 and 4).  
Regarding claim 17, Breeden et al. discloses a ratchet tie down comprising: 
a main body portion (see annotated Fig. 4); 
a reel assembly rotatable relative to the main body portion (see annotated Fig. 4); 
first and second springs (see annotated Fig. 2); 
a handle assembly rotatable relative to the main body portion (see annotated Fig. 4), 
the handle assembly including first and second rail arms each including an overmolded bumper (the bumper is the whole periphery of the rail arm) covering at least fifty percent of a periphery of the respective rail arm (the rail arms / bumper can be molded and made of hard rubber, see annotated Fig. 4; and Col. 6, lines 46-60); and 
a release pawl biased in a locked position by the first and second springs (see annotated Fig. 4).  
The recitation limitation “overmolded bumper” is directed to a product-by-process claim wherein the process relied upon is “overmolded”.  This limitation is not given an patentable weight since the structural limitations of the claimed product are met.
Regarding claim 18, Breeden et al. discloses, wherein the first rail arm has a first slot for receiving the first spring and the second rail arm has a second slot for receiving the second spring (see annotated Fig. 2).  
Regarding claim 19, Breeden et al. discloses, where the first rail arm has a first spring seat for receiving a first end of the first spring, and the second rail arm has a second spring seat for receiving a first end of the second spring (see annotated Fig. 2).  
Regarding claim 20, Breeden et al. discloses, wherein a third spring seat is formed in the release pawl for receiving a second end of the first spring and a fourth spring seat formed in the release pawl for receiving a second end of the second spring (see annotated Fig. 2).  

    PNG
    media_image1.png
    509
    682
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    466
    705
    media_image2.png
    Greyscale

Allowable Subject Matter

Claims 5-7, 11-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677